Case 7:19-cr-00761 Document1 Filed on 04/09/19 in TXSD Page 1of1

AO 91 (Rev 8/01) — Criminal Complaint

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

United States District Court
thern District Of Texas
Sou FILED

 

 

 

UNITED STATES OF AMERICA

v. ~ CRIMINAL COMPLAINT
Luis Avelar-Acosta APR g 2019

David J. Bradley, Clerk” Case Number: M-19-0§03-M

IAE YOB: 1988
Honduras
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about April 8, 2019 in Starr County, in

the Southern District of Texas

(Track Statutory Language of Offense) ;
being then and there an alien who had previously been deported from the United States to Honduras in pursuance of law, and
thereafter was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Senior Patrol Agent _ and that this complaint is based on the
following facts:

 

Luis Avelar-Acosta was encountered by Border Patrol Agents near Roma, Texas on April 8, 2019. The investigating agent established
that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally entered the United
States on April 8, 2019, near Roma, Texas. Record checks revealed the Defendant was formally Deported/Excluded from the United
States on October 14, 2013 through New Orleans, Louisiana. Prior to Deportation/Exclusion the Defendant was instructed not to
return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On July
18, 2013, the defendant was convicted of Possession of a Firearm by an Alien Illegally and Unlawfully in the United States and
sentenced to twelve (12) months, one (1) day confinement,

 

Continued on the attached sheet and made a part of this complaint: Ss °
Arend Bust! [er
Sworn to before me and subscribed in my presence, Signature of core
April 9, 2019 Maria Guerrero&y, Senior Patrol Agent

 

J. Scott Hacker , U.S. Magistrate Judge Vp

Name and Title of Judicial Officer 2 of Judicial Officer

 
